DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claims recite limitation “schedule transmission of the distance to the speaker and the noise information…”.  There is insufficient antecedent basis for “the noise information” in the claims. The language is interpreted as meaning “schedule transmission of the distance to the speaker and noise information…” in clams 8 and 18. Appropriate correction is required.
Furthermore, claim 11 recites “a speaker…a speaker of the voice…outputting a response… through the speaker on the basis of the distance to the speaker”. It is not clear whether the “speaker of the voice” or “the speaker of the apparatus” is outputting the response. The language is interpreted as outputting a response… through the claim 11. Appropriate correction is required.

Claim Objections
Claims 4, 5, 9, 14 and 19 are objected to because of the following informalities:  “optimal TTS…” as recited in claims 4 and 14, “setting the optimal TTS corresponding…” as recited in claim 5 and “quasi-co-located, QCL,…” as recited in claims 9 and 19 should be “optimal text-to-speech (TTS)…” , “setting the optimal TTS volume corresponding…” and “quasi-co-located ( QCL),…” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al US 10,297,250 B1 (“Blanksteen”) in view of Rudberg et al US 10,356,362 B1 (“Rudberg”)
         Per Claim 1, Blanksteen discloses a method for intelligently outputting a voice by a voice outputting apparatus, the method comprising: 
          obtaining a voice from a microphone detection signal (col. 4, ln 6-11); 
          capturing an image (col. 6, ln 18-37); 
         obtaining a distance to a speaker of the voice on the basis of the microphone detection signal and the image (col. 5, ln 65 – col. 6, ln 23); and 
          outputting a response regarding the voice on the basis of the distance to the speaker (Based on this location information, the voice-controlled device 106 may determine how to modify output of the audio…, col. 6, ln 18-27)
           Blanksteen does not explicitly disclose capturing the image in a direction in which the microphone detection signal is received
          However this feature is taught by Rudberg (col. 5, ln 24-39)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Rudberg with the method of Blanksteen in arriving at the missing feature of Blanksteen, because such combination would have resulted in avoiding an unnatural experience on the part of listeners and viewers by providing video corresponding to audio in a videoconference (Rudberg, col. 3, ln 25 - col. 4, ln 21; col. 5, ln 24-39)        
         Per Claim 2, Blanksteen in view of Rudberg discloses the method of claim 1, 

            analyzing the plurality of objects and the microphone detection signal to determine a speaker of the voice among the plurality of objects (col. 6, ln 5-37). 
     Per Claim 11, Blanksteen discloses a voice outputting apparatus comprising:
            a speaker (col. 3, ln 57 – col. 4, ln 15; col. 8, ln 37-54); 
           at least one microphone detecting an external signal (col. 4, ln 6-11);
            a camera (col. 6, ln 18-37); and 
           a processor obtaining a voice from the microphone detection signal, obtaining a distance to a speaker of the voice on the basis of the microphone detection signal and the image (col. 5, ln 65 – col. 6, ln 23), and 
           outputting a response regarding the voice through the speaker on the basis of the distance to the speaker (Based on this location information, the voice-controlled device 106 may determine how to modify output of the audio…, col. 6, ln 18-27)
            Blanksteen does not explicitly disclose capturing the image in a direction in which the microphone detection signal is received
          However this feature is taught by Rudberg (col. 5, ln 24-39)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Rudberg with the method of Blanksteen in arriving at the missing feature of Blanksteen, because such combination would have resulted in avoiding an unnatural experience on the part of listeners and viewers by providing video corresponding to audio in a videoconference (Rudberg, col. 3, ln 25 - col. 4, ln 21; col. 5, ln 24-39)        
Claim 12, Blanksteen in view of Rudberg discloses the voice outputting apparatus of claim 11, 
              Blanksteen discloses wherein the processor detects the plurality of objects from the image and determines the speaker of the voice among the plurality of objects by analyzing the plurality of objects and the microphone detection signal (col. 6, ln 5-37).. 

2.      Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Rudberg as applied to claims 2 and 12  above, and further in view of Cech et al US PGPUB 2018/0286404 A1 (“Cech”)
         Per Claim 3, Blanksteen in view of Rudberg discloses the method of claim 2, 
             Rudberg discloses wherein the determining of the speaker of the voice among the plurality of objects comprises detecting the speaker of the voice by applying lip movement processing to the plurality of objects and the microphone detection signal (col. 8, ln 20-38)
          Blanksteen in view of Rudberg does not explicitly disclose applying lip reading processing
           However, this feature is taught by Cech (para. [0059])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the lip reading processing described in Cech with the lip movement processing of Rudberg, because such substitution would have resulted in the predictable result of providing a way to identify a user/speaker (Cech, para. [0059]).
Claim 13, Blanksteen in view of Rudberg discloses the voice outputting apparatus of claim 12, 
           Apparatus Claim 13 and method claim 3 are related as apparatus and the method of using same. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to claim 3

3.      Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Rudberg as applied to claims 1 and 11 above, and further in view of Nicolis et al US 10,319,365 B1 (“Nicolis”)
          Per Claim 4, Blanksteen in view of Rudberg discloses the method of claim 1, 
              Blanksteen discloses wherein the outputting of the response comprises: setting an optimal volume corresponding to the distance to the speaker (col. 5, ln 35-58; col. 6, ln 18-27); and 
            outputting the response with the optimal volume (col. 5, ln 35-58; col. 6, ln 18-27) 
            Blanksteen in view of Rudberg does not explicitly disclose the use of optimal TTS volume
            However, this features is taught by Nicolis (col. 11, ln 1-17; col. 15, ln 30-33)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the optimal TTS volume described in Nicolis with the optimal volume of Blanksteen, because such substitution would have resulted in providing an alternate manner of providing a more realistic experience to a user as well as ensuring the output is heard by a user (Nicolis, col. 5, ln 46-65; col. 15, ln 30-33).
Claim 14, Blanksteen in view of Rudberg discloses the voice outputting apparatus of claim 11,              
           Apparatus Claim 14 and method claim 4 are related as apparatus and the method of using same. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to claim 4

4.      Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Rudberg and Nicolis as applied to claims 4 and 14 above, and further in view of Mozer US PGPUB 2020/0034108 A1 (“Mozer”)
         Per Claim 5, Blanksteen in view of Rudberg and Nicolis discloses the method of claim 4, 
             Blanksteen discloses wherein the setting of the optimal volume comprises: obtaining noise information around the voice outputting apparatus by analyzing the microphone detection signal (col. 4, ln 6-11; col. 5, ln 35-58; col. 6, ln 18-27); and 
           setting the optimal corresponding to the distance to the speaker (col. 5, ln 35-58; col. 6, ln 18-27);
           Nicolis discloses the use of optimal TTS volume (col. 11, ln 1-17; col. 15, ln 30-33)
           Blanksteen in view of Rudberg and Nicolis does not explicitly disclose setting the optimal corresponding to the noise information 
           However, this feature is taught by Mozer (para. [0011])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mozer with the method of Blanksteen 
         Per Claim 6, Blanksteen in view of Rudberg, Nicolis and Mozer discloses the method of claim 5, 
              Nicolis discloses the use of optimal TTS volume (col. 11, ln 1-17; col. 15, ln 30-33)
            Mozer suggests wherein the setting of the optimal volume comprises: inputting the distance to the speaker and the noise information to an artificial neural network (ANN) (para. [0032]-[0033], learning based on input as suggesting use of neural network); and 
             obtaining the optimal volume as an output of the ANN (para. [0033], learning based on input as suggesting use of neural network).
             Per Claim 15, Blanksteen in view of Rudberg and Nicolis discloses the voice outputting apparatus of claim 14, 
               Apparatus Claim 15 and method claim 5 are related as apparatus and the method of using same. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to claim 5
           Per Claim 16, Blanksteen in view of Rudberg, Nicolis and Mozer discloses the voice outputting apparatus of claim 15, 
              Apparatus Claim 16 and method claim 6 are related as apparatus and the method of using same. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to claim 6

5.      Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Rudberg as applied to claims 1 and 11 above, and further in view of Mozer and Guo et al WO 2018/190617 A1 (“Guo”)
          Per Claim 8, Blanksteen in view of Rudberg discloses the method of claim 1, 
             Blanksteen in view of Rudberg does not explicitly disclose transmission of the distance to the speaker and the noise information or transmitting, to the network, the distance to the speaker and the noise information
              However, these features are suggested by Mozer (fig. 2; para. [0011]; para. [0032]-[0034]; para. [0037])   
              Blanksteen in view of Rudberg and Mozer does not explicitly disclose receiving, from a network, a downlink control information (DCI) used to schedule transmission of information or transmitting, to the network, information on the basis of downlink control information (DCI)             However, these features are taught by Guo (para. [0395]-[0396])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mozer with the method of Blanksteen in view of Rudberg, as well as to combine the teachings of Guo with the method of Blanksteen in view of Rudberg and Mozer, because such combination would have resulted in improving a user’s experience in response to environmental changes (Mozer, para. [0011]-[0012]) as well as to provide a way of conveying information content in an LTE system including a user voice output device (Guo, para. [69]-[70]; para. [86]).
Claim 9, Blanksteen in view of Rudberg, Mozer and Guo disclose the method of claim 8, 
            Mozer discloses transmitting, to the network, the distance to the speaker and the noise information (fig. 2; para. [0011]; para. [0032]-[0034]; para. [0037])   
           Guo discloses performing an initial access procedure with the network on the basis of a synchronization signal block (SSB) (para. [189]; para. [192]); and
             transmitting, to the network, information via a physical uplink shared channel (PUSCH), wherein the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co-located, QCL, for a QCL type D (para. [90]; para. [189]). 
        Per Claim 18, Blanksteen in view of Rudberg, Mozer and Guo disclose the voice outputting apparatus of claim 11, 
            Blanksteen in view of Rudberg does not explicitly disclose a communication module transmitting and receiving data to and from the outside or transmission of the distance to the speaker and the noise information or transmitting, to the network, the distance to the speaker and the noise information
              However, these features are suggested by Mozer:
              a communication module transmitting and receiving data to and from the outside (fig. 2; para. [0011]; para. [0032]-[0034]; para. [0037])   
             transmission of the distance to the speaker and the noise information or transmitting, to the network, the distance to the speaker and the noise information (fig. 2; para. [0011]; para. [0032]-[0034]; para. [0037])   
             Blanksteen in view of Rudberg and Mozer does not explicitly disclose receiving, from a network, a downlink control information (DCI) used to schedule transmission of Guo (para. [0395]-[0396])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mozer with the method of Blanksteen in view of Rudberg, as well as to combine the teachings of Guo with the method of Blanksteen in view of Rudberg and Mozer, because such combination would have resulted in improving a user’s experience in response to environmental changes (Mozer, para. [0011]-[0012]) as well as to provide a way of conveying information content in an LTE system including a user voice output device (Guo, para. [69]-[70]; para. [86]).
           Per Claim 19, Blanksteen in view of Rudberg, Mozer and Guo disclose the voice outputting apparatus of claim 18, 
               Apparatus Claim 19 and method claim 9 are related as apparatus and the method of using same. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to claim 9

6.      Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Rudberg, Mozer and Guo as applied to claims 8 and 18 above, and further in view of Nicolis
          Per Claim 10, Blanksteen in view of Rudberg, Mozer and Guo disclose the method of claim 8,
learning based on input as suggesting use of neural network); and 
             controlling the communication module to receive AI-processed information from the AI processor, wherein the AI processed information is an optimal volume determined on the basis of the distance to the speaker and the noise information (para. [0011]; para. [0019]; para. [0032]-[0034], learning based on input as suggesting use of neural network)
             Blanksteen in view of Rudberg, Mozer and Guo does not explicitly disclose the use of optimal TTS volume
           However, this features is taught by Nicolis (col. 11, ln 1-17; col. 15, ln 30-33)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the optimal TTS volume described in Nicolis with the optimal volume of Mozer, because such substitution would have resulted in providing an alternate manner of providing a more realistic experience to a user as well as ensuring the output is heard by a user (Nicolis, col. 5, ln 46-65; col. 15, ln 30-33).
         Per Claim 20, Blanksteen in view of Rudberg, Mozer and Guo disclose the voice outputting apparatus of claim 18, 
           Apparatus Claim 20 and method claim 10 are related as apparatus and the method of using same. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to claim 10.
      
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.         
        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658